Citation Nr: 0913937	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  04-08 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for service-connected degenerative disc disease, L4-
L5, with right lumbar radiculopathy, prior to June 9, 2004, 
and in excess of 40 percent since June 9, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from March 1987 to May 1992.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision granted the 
Veteran's claim for service connection for a low back 
disorder and assigned an initial 20 percent rating from June 
2002.  The Veteran appealed the initial rating, and in a 
February 2006 rating decision, the RO increased the rating to 
40 percent, from June 9, 2004.

In March 2009, the Veteran provided testimony at a Travel 
Board hearing before the undersigned; a transcript of that 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The most recent VA examination of the Veteran's service 
connected low back disability was conducted in June 2004.  
The Veteran testified that her back condition has worsened 
since that time, that it is manifested by incapacitating 
episodes, and that her back disability has had a significant 
impact on her ability to work.

When it is indicated that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 
6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Remand for a VA examination is necessary.

In September 2003, during the pendency of this appeal, VA 
revised the criteria for rating disabilities of the spine, 
including intervertebral disc syndrome. See 38 C.F.R. § 
4.71a, Diagnostic Code 5243, including Notes (1) and (2) 
(2003), as corrected and amended by 69 Fed. Reg. 32,449 
(2004); and 38 C.F.R. § 4.71(a), Diagnostic Code 5243, and 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2008).  VA must evaluate the Veteran's 
service-connected spine disability under both the former and 
the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114 (2008); VAOPGCPREC 3- 2000 (April 10, 
2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA orthopedic 
and neurological examinations to determine 
the current level of impairment due to the 
service-connected back condition.  The 
claim folder must be made available to the 
examiners for review. 

a).  The orthopedic examination must 
include range of motion of the 
thoracolumbar spinal segment, expressed in 
degrees.  The examiner is asked to 
determine whether there is weakened 
movement, excess fatigability, functional 
loss due to pain to include during flare-
ups or with repetitive use, or painful 
motion, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional 
limitation of motion. 

b).  The neurological examiner is asked to 
comment on whether the Veteran has 
incapacitating episodes of intervertebral 
disc syndrome of the lumbar spine, that 
is, whether the condition requires bed 
rest prescribed by a physician and 
treatment by a physician, and, if so, the 
duration and frequency of the 
incapacitating episodes. 

The neurological examiner is also asked to 
describe any neurological deficits 
attributable to the service-connected back 
condition.  

The examiner(s) should also address the 
impact of this disability on the Veteran's 
ability to work.  

Complete rationale must be provided for 
the opinions expressed.

2.  After the development requested above 
has been completed, re-adjudicate the 
remanded claim based on a consideration of 
all of the evidence of record, both prior 
and current rating criteria; including the 
current provisions of Note (1) of 
Diagnostic Code 5243 which provides a 
separate evaluation for the Veteran's 
associated objective neurological 
abnormalities under an appropriate 
diagnostic code.  If any benefit sought on 
appeal remains denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




